DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 21 October 2021, as well as the electronic Terminal Disclaimer (eTD) filed 25 February 2022, in the matter of Application N° 16/309,148.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 26-31 have been added and are supported by the originally filed disclosure.
Claims 1, 12, 13, 15-17, 20, 22, and 24 have been amended.  The amendments have been carefully considered and appear to make editorial changes to the claims as well as to remove various alternative combinations to the method (see e.g., claim 12).  Claim 24 makes the most significant amendment, narrowing step c) to recite that the at least one active ingredient and/or inactive precursor thereof is in a melted state.
No new matter has been added.
Thus, claims 1-4, 7, 10, 12, 19, and 25-31 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
Three new Information Disclosure Statements, filed 21 October 2021, 9 November 2021, and 20 January 2022, are acknowledged and have been considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. James M. Turner on 24 February 2022.
Please AMEND the last line of step c) of claim 1, to read as follows:
“…mixer and a high speed blender, wherein the at least one active ingredient and/or precursor thereof is in liquid form or is in a melted state;…”
Please CANCEL claims 5 and 24.
Please AMEND the preambles of both claims 19 and 27 to read as follows:
“The method according to claim 1…”
Please CANCEL claims 13-17 and 20-23.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Those rejections over claims that have been canceled by the above Examiner’s Amendment are rendered moot.
Applicants’ filed Terminal Disclaimer over copending application 16/310,491 was entered and approved upon submission.  The previously maintained double patenting rejection is withdrawn.
The previously maintained obviousness rejection over the combined teachings of Messerschmid and Gerard, as discussed in the copending ‘491 application is withdrawn for the reasons discussed therein.  Applicants’ remarks traversing this rejection are persuasive, and further in view of the agreed to amendments above, the rejection stands withdrawn.
Additionally, the agreed to amendments presented above, are considered to overcome those rejections that were raised in the copending ‘491 application as well.
With the above amendments in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615